UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6774


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH EUGENE SAMPLER,

                Defendant – Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge.    (6:07-cr-00031-NKM-mfu-1; 6:10-cv-80271-NKM-
mfu)


Submitted:   September 29, 2011           Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Eugene Sampler, Appellant Pro Se. Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenneth Eugene Sampler seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The   order    is     not    appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)         (2006).             A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies      this     standard        by      demonstrating         that

reasonable       jurists     would    find     that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies      relief      on   procedural       grounds,        the       prisoner     must

demonstrate      both    that   the    dispositive          procedural      ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We   have   independently       reviewed      the    record       and   conclude     that

Sampler has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense     with    oral     argument     because      the       facts     and    legal




                                          2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3